DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on March 17, 2021 has been carefully considered.  The change made to FIG. 9 is accepted.  Claims 1-20 are under consideration.
Claim Objections
Claim 1 is objected to because the article “a” in the limitation “a subsonic flow velocities” (at the last line of the claim) should be deleted because plural velocities are set forth by the limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gattupalli et al. (US 2015/0165414) in view of AMC Pamphlet (AMCP 706-285, Chapter 4) and Mitsubishi/Kureha (GB 1320631).
Regarding claim 1, Gattupalli et al. discloses a pyrolysis reactor for the pyrolysis of hydrocarbon gases (i.e., a reactor 10 for producing acetylene by pyrolysis of methane; see FIG. 1, paragraph [0015]), comprising:
a pyrolysis reactor vessel having a reactor wall that defines a pyrolysis reaction chamber (i.e., at a reaction zone 16);
12 and a converging/diverging nozzle 14) having a burner conduit with a circumferential wall that surrounds a central longitudinal axis and extends from opposite upstream and downstream ends of the burner conduit, the circumferential wall tapering in width from the downstream and upstream ends (i.e., at the diverging and converging portions of the converging/diverging nozzle 14, respectively) to an annular constricted neck portion (i.e., at a throat of the converging/diverging nozzle 14) located between the downstream and upstream ends of the burner conduit, the downstream end of the burner conduit being in fluid communication with the pyrolysis reaction chamber 16, the upstream end of the burner conduit forming a burner assembly inlet (i.e., an inlet for receiving a fuel 22 via a fuel inlet 20 and oxygen 26 via an oxygen supply inlet 24); and
a pyrolysis feed assembly in fluid communication with the burner assembly inlet (i.e., an assembly including injectors, nozzles, open ports, or other means at the upstream end of the combustor 12 for introducing the fuel 22 and the oxygen 26 into the combustor 12 via the fuel inlet 20 and the oxygen supply inlet 24), with the central longitudinal axis passing through the pyrolysis feed assembly;
wherein the pyrolysis feed assembly comprises a hydrocarbon pyrolysis feed gas inlet for feeding a hydrocarbon pyrolysis gas feed into the burner assembly (i.e., the fuel inlet 20 is suitable for feeding fuel 22 that comprises methane in excess of the stoichiometric oxygen to fuel ratio, see paragraphs [0025],[0028]; e.g., the fuel 22 can comprise about 95 mass percent or more methane, see paragraph [0017]; e.g., the fuel 22 can comprise about 99 to 100 percent mixed hydrogen and methane with varying percentages of hydrogen, including as low as about 12 becomes a hydrocarbon pyrolysis gas feed for the downstream reaction zone 16);
wherein the pyrolysis feed assembly further comprises an oxygen gas inlet for feeding an oxygen gas feed into the burner assembly (i.e., the oxygen supply inlet 24 is suitable for feeding oxygen 26 that is relatively pure, such as about 90 mass percent oxygen or greater, or oxygen 26 present at lower concentrations, such as in air; see paragraph [0016]); and 
wherein the hydrocarbon pyrolysis feed gas inlet 20 and the oxygen gas inlet 24 can be configured to introduce the hydrocarbon pyrolysis gas feed 22 and the oxygen gas feed 26 into the burner assembly, “… in a wide variety of manners, including an axial direction, tangential direction, radial direction, other directions, or a combination thereof,” (at paragraph [0016]).
With respect to the newly added limitations, wherein the pyrolysis reactor is intended to be operated as a “subsonic pyrolysis reactor” (at line 1), and wherein the circumferential wall of the burner conduit is “configured for allowing passage of gases at subsonic flow velocities” (at lines 7-10), it is noted that Gattupalli et al. operates the pyrolysis reactor in a manner that produces supersonic flow velocities (see, e.g., paragraph [0018]-[0019]; Example at paragraph [0031]).  However, the pyrolysis reactor of Gattupalli et al. still meets the claim limitations because the specific gas flow velocity is considered a process limitation, not an apparatus limitation.  Per MPEP § 2114, “[A]pparatus claims cover what a device is, not what a device does.”  Also, “[a] claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”  
14) meets the structural limitations of the claim because the circumferential wall tapers in width from the downstream and upstream ends to an annular constricted neck portion (i.e., throat) located between the downstream and upstream ends.  In addition, the burner conduit 14 can perform the recited function of allowing passage of gases at subsonic flow velocities, in the event that the process conditions of the combustor 12 relative to the process conditions of the reaction zone 16 (i.e., temperature, pressure, flow rates, etc.) were selected so that the maximum gas flow velocity of Mach 1 (i.e., sonic velocity) was not attained at the annular constricted neck portion.  
The AMC Pamphlet further evidences that the structure of a converging/diverging nozzle is able to allow passage of gases at subsonic flow velocities or supersonic flow velocities, depending on the process conditions selected when operating the nozzle.  The AMC Pamphlet states, “If a converging-diverging nozzle is operated so that the gas velocity at every cross-section is subsonic, the maximum gas velocity occurs in the throat area At.  Decreasing the exit pressure Pe, by reducing the ambient pressure Pa, causes the gas velocities at every cross-section to increase, but the largest gas velocity will be the throat velocity u’t in the area At.” (see page 4-11, last paragraph; page 4-13, first paragraph).  Figure 4-11 (at page 4-22) further illustrates the case in which a converging/diverging nozzle produces subsonic flow velocities through the nozzle (i.e., where ṁ’ < ṁ*, see also page 4-20, under section 4-3.2).  This same converging/ diverging nozzle is also able to produce supersonic flow velocities through the nozzle by increasing the mass flow rate of the gas until the flow rate at the throat reaches the critical mass flow rate (i.e., where ṁ’ = ṁ*, and the throat velocity u’t is the speed of sound), 
Gattupalli et al. fails to disclose that the pyrolysis reactor comprises the claimed pyrolysis feed assembly in fluid communication with the burner assembly inlet.
Mitsubishi/Kureha discloses a burner assembly (i.e., a gas burner; see FIG. 1-2; page 1, line 63 to page 2, line 28) comprising a burner conduit (i.e., an axial duct 6 of part C) with a circumferential wall that surrounds a central longitudinal axis and extends from opposite upstream and downstream ends of the burner conduit, the upstream end of the burner conduit forming a burner assembly inlet; and, specifically, a feed assembly (i.e., including parts A and B) in fluid communication with the burner assembly inlet, with the central longitudinal axis passing through the feed assembly, the feed assembly comprising:
a downstream feed assembly wall (i.e., a transverse plate 4) that extends circumferentially around and joins the burner assembly inlet, the downstream feed assembly wall 4 being oriented perpendicular to the central axis;
an upstream feed assembly wall (i.e., an end cover 2) that is axially spaced upstream from the downstream feed assembly wall 4 along the central longitudinal axis and extends perpendicularly across the central longitudinal axis; and
a gas partition wall (i.e., a transverse plate 3) spaced between the downstream feed assembly wall 4 and the upstream feed assembly wall 2 oriented perpendicular to the central longitudinal axis and having a central opening that surrounds the central longitudinal axis; the partition wall 3 defining an annular fuel gas inlet flow space (i.e., a fuel swirl part B, receiving a gas fuel through a pipe 8) between the downstream feed 4 and the gas partition wall 3, and an annular oxygen gas inlet flow space (i.e., an air swirl part A, receiving air through a pipe 5) between the gas partition wall 3 and the upstream feed assembly wall 2 so that a fuel gas feed (i.e., from pipe 8) and an oxygen gas feed (i.e., through pipe 5) are introduced and passed through the flow spaces perpendicularly to the central axis in an inwardly spiraling fluid flow pattern within the flow spaces about the central longitudinal axis (i.e., an inwardly spiraling fluid flow pattern is imparted by fuel swirler vanes 9 and air swirler vanes 7 respectively located within the annular flow spaces of the fuel swirl part B and the air swirl part A); 
wherein the area extending from the central opening of the gas partition wall 3 to the burner assembly inlet (i.e., at the location of transverse plate 4) defines a mixing chamber (i.e., the air from pipe 5 mixes with the fuel gas from pipe 8 at the central region of the fuel swirl part B), with oxygen gas feed from the annular oxygen gas inlet flow space A and fuel gas feed from the annular fuel gas inlet flow space B being discharged into the mixing chamber so that the oxygen and fuel feed gases are mixed together and form a swirling gas mixture within the mixing chamber, the swirling gas mixture passing through the burner conduit 6.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the feed assembly of Mitsubishi/Kureha for the pyrolysis feed assembly in the pyrolysis reactor of Gattupalli et al. because the hydrocarbon pyrolysis gas feed and the oxygen gas feed can be introduced in a tangential direction into the burner assembly (see Gattupalli et al., at paragraph [0016]), and the swirling, inwardly spiraling fluid flow pattern imparted by the feed assembly of Mitsubishi/Kureha would provide efficient 
Regarding claim 2, Mitsubishi/Kureha discloses that the annular fuel gas inlet flow space (i.e., fuel swirl part B) and the oxygen gas inlet flow space (i.e., air swirl part A) are provided with circumferentially spaced apart guide vanes (i.e., respectively, fuel swirler vanes 9 and air swirler vanes 7) oriented to facilitate the spiraling fluid flow within the inlet flow spaces.
	Regarding claim 4, the limitation wherein “gas flow through the pyrolysis reactor is at flow velocities of from 500 m/s or less” does not impart patentable weight (i.e., structure) to the apparatus claim because the gas flow velocity is considered a process limitation, and recitations with respect to the manner in which the apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus.  See MPEP § 2114.
	Regarding claim 5, Gattupalli et al. discloses that the circumferential wall of the burner conduit from the downstream end (i.e., the diverging portion of the converging/diverging nozzle 14) to the annular constricted neck portion (i.e., the throat of the converging/diverging nozzle 14), and optionally an upstream portion of the reactor wall of the pyrolysis reaction chamber 16 (i.e., a portion defining a mixing zone 42) that joins the circumferential wall of the burner conduit, is configured as a smooth, continuous wall that follows contour lines of an ellipsoidal cap or spherical cap shape (see illustration in FIG. 1).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gattupalli et al. (US 2015/0165414) in view of AMC Pamphlet (AMCP 706-285, Chapter 4) and Mitsubishi/Kureha (GB 1320631), as applied to claim 1 above, and further in view of Kim (US 2010/0126176).
9,7 for imparting the inwardly spiral fluid flow pattern within the annular flow spaces B,A.  Mitsubishi/ Kureha, however, fails to disclose that the guide vanes 9,7 are movable to selected positions, so as to enable the selection of desired azimuthal-to-radial velocity ratios of fluid flow within the annular inlet flow spaces B,A.
Kim discloses a feed assembly (i.e., a swirler arrangement 100; FIG. 1, 2A, 2B) in fluid communication with a burner assembly inlet (i.e., a pre-chamber 113 of a combustion chamber 114), wherein the feed assembly comprises: a downstream feed assembly wall (i.e., the upper wall of a second radial swirler device 102) that extends circumferentially around and joins an upstream end of the burner assembly inlet, the downstream feed assembly wall being oriented perpendicular to a central axis; an upstream feed assembly wall (i.e., the bottom wall of a first radial swirler device 101) that is axially spaced upstream from the downstream wall along the central axis and extends perpendicularly across the central axis; and a gas partition wall axially spaced between the downstream and upstream feed assembly walls (i.e., the wall separating the first radial swirler device 101 from the second radial swirler device 102) that is oriented perpendicular to the central axis and has a central opening that surrounds the central axis, the partition wall defining a first annular fluid flow space 102 between the downstream feed assembly wall and the partition wall, and a second annular fluid flow space 101 between the partition wall and the upstream feed assembly wall, so that the first and second fluids are introduced and passed through the flow spaces 101,102 perpendicularly to the central axis in an inwardly spiraling fluid flow pattern within the flow spaces about the central axis.    Specifically, Kim discloses that the annular fluid flow spaces 101,102 are provided with circumferentially spaced apart guide vanes (i.e., first vanes 201, second vanes 202) oriented to 201,202 are movable to selected positions (i.e., by pivoting the vanes 201,202 to provide a desired injecting angle α, β; see paragraph [0028], [0055]), such that desired azimuthal-to-radial velocity ratios of each of the fluids are able to be selected within the annular flow spaces.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the guide vanes to be movable in the modified reactor of Gattupalli et al. because the injection angles of the hydrocarbon pyrolysis gas feed and the oxygen-containing gas feed can then be adjusted to desired values to generate desired flow patterns of the fluid for a variety of different operating states, and thus, the degree of efficiency may be improved, as taught by Kim (at paragraphs [0028],[0055]).  While an azimuthal-to-radial velocity ratio from 0 to 30 is not specifically stated, the specific ratio is not considered to confer patentability to the claim since the precise ratio would have been considered a result effective variable by one having ordinary skill in the art.  Accordingly, one having ordinary skill in the art would have routinely optimized the azimuthal-to-radial velocity ratios the feed streams, as determined by the injection angles α, β of the respective feed streams, in the modified reactor of Gattupalli et al. in order to obtain the desired flow patterns and combustion characteristics for the particular composition of hydrocarbon pyrolysis gas feed and oxygen-containing gas feed, and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gattupalli et al. (US 2015/0165414) in view of AMC Pamphlet (AMCP 706-285, Chapter 4) and Mitsubishi/Kureha (GB 1320631), as applied to claim 1 above, and further in view of Bedard et al. (US .
Gattupalli et al. fails to disclose that the interior of the reactor wall 16 is a refractory material.
Bedard et al. discloses a similar pyrolysis reactor (see FIG. 1) for the pyrolysis of hydrocarbon gases, said reactor comprising: a pyrolysis reactor vessel having a reactor wall (i.e., reactor shell 11) that defines a pyrolysis reaction chamber (i.e., reactor chamber 15); a burner assembly (i.e., including a downstream portion of a combustion zone 25 and a connecting converging-diverging nozzle 50) having a burner conduit with a circumferential wall that surrounds a central longitudinal axis (shown by a dashed line) and extends from opposite upstream and downstream ends of the burner conduit, the circumferential wall tapering in width from the downstream and upstream ends to an annular constricted neck portion (i.e., at the throat of the converging-diverging nozzle 50) located between the downstream and upstream ends of the burner conduit, the downstream end of the burner conduit being in fluid communication with the reaction chamber 15, and the upstream end of the burner conduit forming a burner assembly inlet; and a feed assembly (i.e., an assembly of fuel injectors 30 provided for injecting a combustible fuel, and the same or other injectors provided for injecting an oxygen source; see paragraph [0038]) in fluid communication with the burner assembly inlet, with the central longitudinal axis passing through the pyrolysis feed assembly.  Specifically, Bedard et al. discloses that the interior of the reactor wall 11 can be a refractory material (i.e., an inner layer 210 including a high melting temperature material, “selected from the group consisting of a carbide, a nitride, titanium diboride, a sialon ceramic, zirconia, thoria,” see FIG. 3, paragraph [0056]; or an inner shell 215 including a high melting temperature 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a refractory material for the interior of the reactor wall in the modified pyrolysis reactor of Gattupalli et al. because the refractory material would enable the reactor wall to withstand the high operating temperatures of the pyrolysis reactor, as taught by Bedard et al.
Response to Arguments
Applicant's arguments filed on March 17, 2021 have been fully considered.
In summary, Applicant argues that a key difference between their claimed pyrolysis reactor and method and the pyrolysis reactor and method of Gattupalli et al. is that Applicant employs “subsonic flow velocities” through the pyrolysis reactor, whereas Gattupalli et al. employs “supersonic flow velocities” through the pyrolysis reactor (see arguments at page 11, last paragraph, to page 12, first paragraph).  To support the newly added “subsonic” flow limitations, Applicant points to FIG. 9 of their disclosure, which shows the radial velocity profile at the neck portion of the burner conduit.  A flow reversal (i.e., negative axial velocity) occurs near the centerline axis of the burner conduit (i.e., at r/rn = 0).  Applicant also supplements their arguments with a graph (at page 12) showing the Mach number profile corresponding to the radial velocity profile in FIG. 9, and a contour plot of the Mach number distribution through the pyrolysis reactor (at page 14).  Applicant asserts that under supersonic flow conditions, a flow reversal would not be observed, and the flow velocity at the neck portion of the burner conduit would equal Mach 1, or the speed of sound.  Applicant argues, “Indeed, the described fluid 
The Office agrees that the “subsonic flow velocities” limitation is supported by the original disclosure, even though the word “subsonic” does not appear in the specification, because one of ordinary skill in the art would have understood that the gas flow velocity in Applicant’s pyrolysis reactor was subsonic, in light of the disclosed flow reversal phenomenon and fluid dynamics in the pyrolysis reactor.
In addition, the Office agrees that the amendment to method claim 7, which now recites the limitation, “wherein gas flow through the pyrolysis reactor is at subsonic flow velocities”, overcomes the combination of Gattupalli et al. and Mitsubishi/Kureha.  Gattupalli et al. specifically discloses that the method of converting light alkanes to pyrolysis products is conducted using supersonic gas flow velocities through the pyrolysis reactor (see, e.g., at paragraphs [0018]-[0019]; Example at paragraph [0031]).
However, with respect to apparatus claim 1, the Office asserts that the pyrolysis reactor of Gattupalli et al. still meets the claim limitations because the specific gas flow velocity is considered a process limitation, not an apparatus limitation.  Per MPEP § 2114, “[A]pparatus claims cover what a device is, not what a device does.”  Also, “[a] claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”  
In this case, the circumferential wall of the burner conduit in the pyrolysis reactor of 14) meets the structural limitations of the claim because the circumferential wall tapers in width from the downstream and upstream ends to an annular constricted neck portion (i.e., throat) located between the downstream and upstream ends.  In addition, the burner conduit 14 can perform the recited function of allowing the passage of gases at subsonic flow velocities, in the event that the process conditions of the combustor 12 relative to the process conditions of the reaction zone 16 (i.e., temperature, pressure, flow rates, etc.) were selected so that the maximum gas flow velocity of Mach 1 was not attained at the annular constricted neck portion.  
The AMC Pamphlet further evidences that the structure of a converging/diverging nozzle allows passage of gases at subsonic flow velocities or supersonic flow velocities, depending on the process conditions selected when operating the nozzle.  The AMC Pamphlet states, “If a converging-diverging nozzle is operated so that the gas velocity at every cross-section is subsonic, the maximum gas velocity occurs in the throat area At.  Decreasing the exit pressure Pe, by reducing the ambient pressure Pa, causes the gas velocities at every cross-section to increase, but the largest gas velocity will be the throat velocity u’t in the area At.” (see page 4-11, last paragraph; page 4-13, first paragraph).  Figure 4-11 (at page 4-22) further illustrates the case in which a converging/diverging nozzle produces subsonic flow velocities through the nozzle (i.e., where ṁ’ < ṁ*, see also page 4-20, under section 4-3.2).  This same converging/ diverging nozzle is also able to produce supersonic flow velocities through the nozzle by increasing the mass flow rate of the gas until the flow rate at the throat reaches the critical mass flow rate (i.e., where ṁ’ = ṁ*, and the throat velocity u’t is the speed of sound), and reducing the pressure at the nozzle exit so that the gas is able to further accelerate in the 
Allowable Subject Matter
Claims 7-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or adequately suggest a method of converting light alkanes to pyrolysis products in which the method is conducted in a pyrolysis reactor having the claimed structure and, in particular, the gas flow through the pyrolysis reactor is at subsonic flow velocities.
In the method of Gattupalli et al. (US 2015/0165414), the carrier gas is accelerated to supersonic speeds by the converging/diverging nozzle 14, which functions as a supersonic expander.  Gas flow velocities from about Mach 2 to about Mach 4 are disclosed as suitable (see paragraphs [0018]-[0019]; Example at paragraph [0031]).  Gattupalli et al. fails to disclose or adequately suggest that the method is conducted using subsonic flow velocities through the pyrolysis reactor.
	Kern et al. (US 10,407,305) further illustrates the state of the art.  In particular, Kern et al. discloses a method of converting light alkanes to pyrolysis products (i.e., via partial oxidation of hydrocarbons, such as natural gas, with oxygen for preparing acetylene and synthesis gas), wherein the method is conducted in a pyrolysis reactor (i.e., an apparatus 10 connected to a burner block with a firing space, not shown; see FIG. 1-2) comprising a mixing section 14 receiving an alkane-containing gas feed stream (i.e., natural gas, through a feed orifice 18) and an oxygen-containing gas feed stream (i.e., an oxygenous stream, through feed orifice 20), the mixing section 14 forming a swirling gas mixture of the alkane-containing gas feed stream and  22 that imparts a swirl to the oxygenous stream) that then travels through a mixing tube 30 and a mixing diffuser 16 to a burner block with a firing space (not shown), within which the gas mixture is reacted to produce acetylene and then rapidly cooled by a quench unit (see column 5, line 60 to column 6, line 47).  Kern et al. discloses that the gas flow through the pyrolysis reactor is at subsonic flow velocities (i.e., at high flow velocities that can range from 0.2 Mach to 1 Mach, preferably 0.3 Mach to 0.9 Mach, and more preferably 0.4 Mach to 0.8 Mach, for example 0.6 Mach; see column 6, lines 23-33).  However, Kern et al. fails to disclose or adequately suggest the method being conducted using a pyrolysis reactor having the instantly claimed structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774